Case 1:98-cr-00183-WS-C Document 277 Filed 07/28/20 Page 1 of 9             PageID #: 447




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA                    )
                                            )
v.                                          )    CRIM. NOS. 98-00183-RV-C
                                            )               98-00184-WS-C
PERRY MALONE                                )

     UNITED STATES’ SUPPLEMENTAL RESPONSE TO MALONE’S
              MOTION FOR A REDUCED SENTENCE

       The United States, by and through Richard W. Moore, the United States

Attorney for the Southern District of Alabama, submits this supplemental response in

opposition to Perry Malone’s (“Malone’s”) motion for a reduced sentence under the

First Step Act of 2018. This Court ordered the United States to file a supplemental

brief addressing the impact of the Eleventh Circuit’s decision in United States v. Jones,

962 F.3d 1290 (11th Cir. 2020), on its position in this case. For the reasons that follow,

the United States respectfully urges this Court to deny Malone’s motion for a sentence

reduction. The United States previously addressed the background of this case in its

previous response and opposition. Now, the United States limits its focus to the impact

of Jones.

I.     The Jones Decision

       In short, Congress allowed certain defendants who had committed crack cocaine

offenses to seek sentence reductions on a discretionary basis under Section 404 of the

                                            1
Case 1:98-cr-00183-WS-C Document 277 Filed 07/28/20 Page 2 of 9             PageID #: 448




First Step Act. First Step Act of 2018, Pub. L. 115-391, Tit. IV, § 404, 132 Stat. 5194,

5222 (2018). Specifically, a sentencing court “that imposed a sentence for a covered

offense may . . . impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing

Act of 2010 . . . were in effect at the time the covered offense was committed.” Id. at §

404(b). Essentially, the statute allowed certain defendants who were sentenced before

the passage of the Fair Sentencing Act (which changed several crack cocaine quantity

thresholds) to seek reductions consistent with that statute.

      A defendant’s eligibility turns on whether the defendant committed a “covered

offense,” meaning “a violation of a Federal criminal statute, the statutory penalties for

which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 . . . that was

committed before August 3, 2010.” Id. at § 404(a). Then, a sentencing court may

impose a reduced sentence “as if” the Fair Sentencing Act were in effect at the time.

Id. at § 404(b). Finally, Congress qualified that all sentence reductions are discretionary

and that a defendant has only one opportunity to make such a motion. Id. at § 404(c).

       The Eleventh Circuit interpreted this statute in Jones. First, the Court “reject[ed]

the argument by the government that a district court must determine a movant’s

‘covered offense’ by considering the specific quantity of crack cocaine involved in the

movant’s violation.” 962 F.3d at 1301. The Court concluded that this interpretation

isolated the term “violation” from its context within the statute. Id. Nonetheless, the

Court emphasized that the drug quantity remains relevant as a matter of discretion. Id.
                                            2
Case 1:98-cr-00183-WS-C Document 277 Filed 07/28/20 Page 3 of 9            PageID #: 449




(“The actual quantity of crack cocaine involved in a violation is a key factor for a

sentence modification just as it is when a district court imposes a sentence.”).

      Moreover, the Court addressed the scope of a defendant’s relief, explaining that

the “‘as-if’ requirement” in § 404(b) “imposes two limits relevant to these appeals.” Id.

at 1303. First, the Court noted that the First Step Act “does not permit reducing a

movant’s sentence if he received the lowest statutory penalty that also would be

available to him under the Fair Sentencing Act.” Id. Second, the Court concluded that

“the district court is bound by a previous finding of drug quantity that could have been

used to determine the movant’s statutory penalty at the time of sentencing.” Id. The

Court affirmed the denials of two First Step Act motions on these grounds: (1) the

Court concluded that this Court appropriately rejected a defendant’s argument that he

could challenge his 75-kilogram drug quantity finding from sentencing; and (2) the

Court concluded that another defendant could not challenge his statutory life sentence

based upon a drug quantity finding made at sentencing. Id. at 1304.

II.   Impact of the Jones Decision

      Malone received life sentences as a result of his convictions in two federal cases

before this Court: Case No. 98-00183 and Case No. 98-00184. Both cases centered on

Malone’s distribution of cocaine and crack cocaine as part of separate conspiracies. In

his present motion, Malone acknowledges that his indictment asserted more than 280

grams of crack cocaine. [Case No. 98-00183, Doc. No. 265, pp. 2, 4] First, the
                                            3
Case 1:98-cr-00183-WS-C Document 277 Filed 07/28/20 Page 4 of 9          PageID #: 450




indictment in Case No. 98-00183 charged him with conspiracy to possess more than 5

kilograms of cocaine and 1.5 kilograms of crack cocaine. [Id., pp. 2–3] Second, the

indictment in Case No. 98-00184 charged Malone with a conspiracy to distribute

approximately 1 kilogram of crack cocaine. [Id., p. 4] A separate count charged him

with aiding and abetting in connection with 285 grams of crack cocaine. [Id.]

      Both sentencing judges in Malone’s case subsequently adopted the findings in

the presentence investigation report (the “PSI”), which implicated Malone in at least

1.5 kilograms of crack cocaine for each conspiracy. In Case No. 98-00183, the Court

found as follows: “The testimony that the Court is aware of is adequate to allow the

Court to conclude that the Defendant is responsible for more than 1.5 kilos of crack

cocaine in the offense and did give untruthful testimony at trial.” [Case No. 98-00183,

Doc. No. 260, p. 68] Subsequently, the Court adopted the findings in the PSI in Case

No. 98-00184. [Case No. 98-00184, Doc. No. 270, p. 4] Malone also had a long

criminal record, including multiple convictions related to his possession and

distribution of cocaine. See [Case No. 98-00183, Doc. No. 260, p. 74]

      In his present motion, Malone seeks a reduced sentence of 262 months under

Section 404 of the First Step Act. [Case No. 98-00183, Doc. No. 265, p. 13]1 He asserts

that he “has served approximately 258 months of actual custody.” [Id.] Malone argues



1
      Malone’s motion is Docket Entry No. 282 in Case No. 98-00184.
                                          4
Case 1:98-cr-00183-WS-C Document 277 Filed 07/28/20 Page 5 of 9            PageID #: 451




both that he is eligible for a reduction under the terms of Section 404 and that this

Court should exercise its discretion to reduce his sentence. First, he contends that this

Court cannot rely on judge-found sentencing facts for purposes of a First Step Act

motion. [Id., p. 7] Second, he claims that he should receive a reduced sentence because

he has pursued various rehabilitation opportunities while incarcerated. [Id., p. 10] This

Court directed the United States to respond, and this is the United States’ response in

opposition.

II.   Standard of Review

      This motion implicates two statutes, the First Step Act of 2018 and the Fair

Sentencing Act of 2010 (the “Fair Sentencing Act”). As discussed in more detail below,

defendants who are sentenced for violating the Controlled Substances Act typically are

subject to various statutory penalties. See 21 U.S.C. § 841(b)(1). Generally, these

statutory penalties become higher depending on the quantity of the controlled

substance involved. Id. At the time of Malone’s conviction, a defendant was subject to

the highest range of statutory penalties in § 841(b)(1)(A) if the defendant was

responsible for at least 50 grams of crack cocaine. In 2010, Congress passed the Fair

Sentencing Act, which changed some of these penalty thresholds. Fair Sentencing Act

of 2010, Pub. L. 111-220, § 2, 124 Stat. 2372 (2010). Relevant here, Congress changed

the threshold for 21 U.S.C. § 841(b)(1)(A) from 50 grams to 280 grams, and it changed

the threshold for 21 U.S.C. § 841(b)(1)(B) from 5 grams to 28 grams. Id. By and large,
                                           5
Case 1:98-cr-00183-WS-C Document 277 Filed 07/28/20 Page 6 of 9             PageID #: 452




the Fair Sentencing Act was not retroactive to defendants who had been sentenced

before Congress enacted it. See Dorsey v. United States, 567 U.S. 260, 264 (2012)

(concluding that the Fair Sentencing Act applied “to offenders who committed a crack

cocaine crime before August 3, 2010, but were not sentenced until after August 3”).

      Congress provided a limited retroactive remedy for pre-Fair Sentencing Act

crack cocaine offenders in December 2018, when it passed the First Step Act. Under

Section 404 of the First Step Act, certain defendants are eligible to seek a reduced

sentence if they meet the criteria under Section 404. Section 404 requires a multi-step

analysis. First, a defendant is only eligible if he received a sentence for a “covered

offense,” which “means a violation of a Federal criminal statute, the statutory penalties

for which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 . . . that

was committed before August 3, 2010.” First Step Act of 2018, Pub. L. 115-391, Tit.

IV, § 404(a), 132 Stat. 5194, 5222 (2018). Second, a defendant is only entitled to narrow

relief, specifically “a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act

of 2010 . . . were in effect at the time the covered offense was committed.” Id., § 404(b).

Finally, even if a defendant is eligible for the relief he seeks, this Court has broad

discretion to determine whether to grant that relief. Id., § 404(c) (“Nothing in this

section shall be construed to require a court to reduce any sentence pursuant to this

section.”). The sentencing factors in 18 U.S.C. § 3553(a) inform the Court’s discretion.


                                            6
Case 1:98-cr-00183-WS-C Document 277 Filed 07/28/20 Page 7 of 9             PageID #: 453




III.   Discussion

       This Court should deny Malone’s motion for two reasons. First, Malone remains

ineligible for relief because he was subject to a statutory sentence of life imprisonment.

Second, the § 3553(a) factors do not support relief here.

       A.      Malone was Subject to a Statutory Sentence of Life

       The Jones Court focused on the facts relevant to a defendant’s statutory penalty.

962 F.3d at 1303. The Court made clear that “the First Step Act does not permit a

reduction when the Fair Sentencing Act could not have benefitted the movant.” Id.

Instead, a defendant remains bound by the drug quantities that established a statutory

penalty. Id.

       The record in Malone’s case reflects that he was subject to multiple statutory life

sentences for his crack cocaine offenses. Malone previously recognized that the United

States had filed an enhancement pursuant to 21 U.S.C. § 851 in his case. [Case No. 98-

00183, Doc. No. 265, pp. 2–4] Malone’s presentence investigation report (the “PSI”)

referenced the statutory penalties. 2 At Malone’s sentencing hearing in Case No. 98-

00183, the Court clearly found that Malone was “responsible for more than 1.5 kilos of

crack cocaine in the offense and did give untruthful testimony at trial.” [Case No. 98-


2
       At the time of Malone’s sentencing, the Court’s practice did not always
incorporate the PSI into the formal docket. Given the age of the case, the United States
will move separately to submit a copy of Malone’s PSI under seal to ensure that it is
part of the record of the case.
                                            7
Case 1:98-cr-00183-WS-C Document 277 Filed 07/28/20 Page 8 of 9            PageID #: 454




00183, Doc. No. 260, p. 68] The Court also addressed the § 851 enhancement and

observed that Malone’s prior convictions “would result in the Defendant being

sentenced to a mandatory term of life imprisonment without release . . . .” [Id., p. 74]

The Court then imposed a life term of imprisonment. [Id., p. 76] Similarly, in Malone’s

sentencing hearing in Case No. 98-00184, the United States pointed out that his

statutory requirement was a life sentence. [Case No. 98-00184, Doc. No. 270, p. 5] The

Court also overruled Malone’s objections to the PSI. [Id., p. 4]

      Given the Court’s decision in Jones, Malone has no basis to contest his drug

quantity findings from sentencing. Those findings subjected him to a life sentence as a

statutory matter, and thus his motion should be denied. Jones, 962 F.3d at 1304 (denying

a sentence reduction for a defendant who “was sentenced to a statutory mandatory

sentence of life imprisonment based on a drug-quantity finding of 287 grams of crack

cocaine and his three prior felony drug convictions”).

      B.     The 18 U.S.C. § 3553(a) Factors Support Denial of Malone’s Motions

      Even if Malone were eligible for a sentence reduction, the Court should deny it

for the reasons the United States previously outlined in its motion. Indeed, the United

States urges the Court to note in the alternative that it would deny his motion on the

basis of the factors in § 3553(a). See United States v. McLellan, 958 F.3d 1110, 1116–17

(11th Cir. 2020) (declining to analyze the merits of a legal issue when a decision either

way would not affect the defendant’s sentence). Although Malone indicates in his
                                           8
Case 1:98-cr-00183-WS-C Document 277 Filed 07/28/20 Page 9 of 9             PageID #: 455




motion and his reply that his conduct in prison supports a reduction, this Court should

not ignore the nature and extent of Malone’s criminal conduct. Indeed, the Jones Court

emphasized that “[t]he actual quantity of crack cocaine involved in a violation is a key

factor for a sentence modification just as it is when a district court imposes a sentence.”

962 F.3d at 1301.

IV.    Conclusion

       In sum, the United States respectfully urges the Court to deny Malone’s motions

for relief.

                                                Respectfully submitted,

                                                RICHARD W. MOORE
                                                UNITED STATES ATTORNEY
                                                By:

                                                /s/ Scott A. Gray
                                                Scott A. Gray (grays6387)
                                                Assistant United States Attorney
                                                63 South Royal Street, Suite 600
                                                Mobile, Alabama 36602
                                                Telephone: (251) 441-5845
                                                Fax: (251) 441-5131




                                            9
